Citation Nr: 0843627	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-25 868	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
lumbar spinal stenosis with degenerative disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and C.B., M.D.


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to August 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The veteran's claims file was subsequently 
transferred to the Huntington, West Virginia RO.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2008.  A transcript of that 
hearing is of record.  At the September 2008 hearing, the 
veteran withdrew his claim for entitlement to an effective 
date earlier than December 1, 2005, for the resumption of a 
10 percent payment of compensation for right lower extremity 
radiculopathy.

The Board notes that the veteran is currently in receipt of a 
separate compensable evaluation (10 percent) for right lower 
extremity radiculopathy.  Here, because the veteran's 
neurological manifestations have been separately compensated, 
and are not on appeal, the remand below focuses on the 
orthopedic manifestations of the veteran's spinal stenosis 
with degenerative disease.  However, the Board notes that the 
evidence of record suggests that the veteran may also 
experience neurological symptoms in his left lower extremity.  
Specifically, at an August 2006 VA examination, the veteran 
noted that his left leg was chronically numb.  Further, a 
September 2008 letter by C.B., M.D., noted that the veteran's 
reflexes in both the patellar and Achilles regions were 
absent bilaterally, and noted that the veteran had left foot 
weakness and numbness with bilateral foot drop secondary to 
his spinal stenosis.  In light of this medical evidence, the 
issue of entitlement to service-connected compensation for 
left lower extremity neuropathy is referred to the RO for 
appropriate action.




REMAND

In this case, the most recent VA examination evaluating the 
severity of the orthopedic manifestations of the veteran's 
spinal stenosis was in August 2006.  The examiner diagnosed 
the veteran with degenerative disc disease of the lumbar 
spine with spinal stenosis, and found severe limitation of 
motion.  The examiner did not find evidence of favorable or 
unfavorable ankylosis, and noted that although the veteran 
experienced incapacitating episodes requiring bed rest 
(specifically, several times a year during flare-ups), the 
examiner noted that bed rest had not been prescribed by a 
physician.  An October 2007 MRI of the lumbar spine performed 
in conjunction with a VA examination to determine whether the 
veteran's bowel and bladder dysfunction was related to his 
lumbar spine stenosis, gave an impression of minimal disc 
bulges at all levels in the lumbar spine without significant 
stenosis or disc herniation.

The record also contains a September 2008 letter by C.B., 
M.D., expressing the opinion that the veteran's lumbar spine 
was ankylosed.  Dr. B. explained that according to Wikipedia, 
and Steadman's medical dictionary, ankylosis means a 
stiffness of a joint, the result of injury or disease, and 
noted that the rigidity may be complete or partial and may be 
due to inflammation of the tendinous or muscular structures 
outside the joint or of the tissues of the joint itself.  Dr. 
B. noted that it was his opinion that the veteran's spine was 
ankylosed as shown on MRI, which showed advanced multilevel 
disc and facet degenerative disease process (spinal and facet 
stenosis) and loss of lordosis (which indicates spasms and 
muscle guarding).

Here, the Board finds that the evidence of record is not 
sufficient to determine the current degree of severity of the 
veteran's orthopedic manifestations of his spinal stenosis 
with degenerative disease.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595  (1991) (where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  In 
particular, the Board notes that in order to obtain a higher 
(50 percent) evaluation under the General Rating Formula for 
diseases and injuries of the spine, there must be evidence of 
unfavorable thoracolumbar ankylosis.  Here, although Dr. B. 
in his September 2008 letter opined that the veteran's lumbar 
spine was ankylosed, he did not provide clinical data 
demonstrating symptoms indicative of unfavorable ankylosis to 
support his conclusion beyond stating that the veteran's MRI 
showed advanced multilevel disc and facet degenerative 
disease process and loss of lordosis.  The MRI showing a 
degenerative disease process does not provide sufficient 
medical evidence to demonstrate unfavorable ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5238, note (5) which 
states the definition of unfavorable ankylosis-the entire 
thoracolumbar spine fixed in flexion or extension and is 
manifested by certain symptoms that qualify the ankylosis as 
"unfavorable," such as difficulty walking because of a 
limited line of vision or breathing limited to diaphragmatic 
respiration due to the ankylosis, etc. 

In this case, because the most recent VA examination 
assessing the severity of the orthopedic manifestations of 
the veteran's spinal stenosis was over two years ago, and 
because the opinion from Dr. B. suggests the possibility of 
ankylosis but does not offer clinical data or specific 
medical evidence of symptoms of unfavorable ankylosis as 
defined by regulation, the Board finds that a remand is 
warranted to obtain a VA examination assessing the current 
degree of severity of the orthopedic manifestations of the 
veteran's service-connected lumbar spinal stenosis.  
Additionally, the examiner should evaluate whether the 
veteran's spinal stenosis with degenerative disease results 
in incapacitating episodes which are periods of acute signs 
and symptoms due to disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a., Diagnostic Code 5243.

Additionally, the Board notes that a December 2007 RO 
decision denied service connection for a bladder dysfunction, 
bowel dysfunction, cervical spine stenosis, and a left thumb 
disability.  In January 2008, the veteran submitted a letter 
from Dr. B., which disagreed with the findings of the 
November 2007 VA examination that had found no evidence of 
spinal stenosis and also determined that the veteran's bowel 
and bladder problems were not related to his spinal stenosis.  
In his January 2008 letter, Dr. B, provided a rationale as to 
why he disagreed with the November 2007 VA examiner's 
opinion, and the veteran requested that Dr. B.'s independent 
medical evaluation be reviewed and considered by the RO.  See 
January 25, 2008, statement from the veteran.  Here, the 
Board finds that the January 25, 2008, letter and medical 
evidence submitted by the veteran should be construed as a 
notice of disagreement (NOD) with the December 2007 rating 
decision regarding the issues of service connection for bowel 
and bladder dysfunction secondary to service-connected spinal 
stenosis.  Further, in October 2008, after the veteran's file 
had been transferred to the Board, the veteran submitted a 
timely NOD to both the Board and the Huntington RO, as to all 
the issues addressed in the December 2007 rating decision.

Therefore, the next step in the appellate process is for the 
originating agency to issue the veteran a statement of the 
case (SOC) summarizing the evidence relevant to the claim for 
service connection for bladder and bowel dysfunction 
secondary to lumbar spinal stenosis, and claims for service 
connection for cervical spine stenosis and left thumb 
disability, the applicable legal authority, and the reasons 
that the originating agency relied upon in making its 
determination.  See 38 C.F.R. § 19.29 (2008); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, these claims for 
service connection must be remanded for the issuance of an 
SOC.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status; a 
substantive appeal must be filed after an SOC is issued.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2008).

Accordingly, this case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should issue to the veteran 
and his representative an SOC addressing 
the claims of service connection for 
cervical spine stenosis, left thumb 
disability, and bladder and bowel 
dysfunction.  Potentially applicable 
regulations, including that governing 
secondary service connection, should be 
addressed in the SOC.  The veteran and 
his representative should be told of the 
time period for perfecting an appeal of 
any of these issues.  (The veteran and 
his representative are hereby reminded 
that appellate consideration may be 
obtained only if a timely appeal is 
perfected.)  If, and only if, the veteran 
files a timely appeal, these issues 
should be returned to the Board.

2.  Ask the veteran to identify names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
for a higher rating for low back 
disability, including recently prepared 
spine-related treatment records.  With 
any necessary authorization from the 
veteran, attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  

3.  Arrange for the veteran to undergo a 
VA orthopedic examination by a physician 
with appropriate expertise to determine 
the current degree of disability of the 
veteran's service-connected spinal 
stenosis with degenerative disease.  The 
examiner should determine whether the 
veteran suffers from unfavorable 
ankylosis.  (The AOJ should provide the 
examiner the definition of unfavorable 
ankylosis as set forth in the general 
rating formula for diseases and injuries 
of the spine, note (5).)  The examiner 
should discuss whether the veteran's 
spinal stenosis with degenerative disease 
results in any incapacitating episodes 
requiring bed rest prescribed by a 
physician.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5243.  The frequency and 
duration of any such episodes should be 
identified.  (The veteran's claims file, 
including a copy of this remand, must be 
made available to the examiner for review 
in connection with the examination.)  The 
AOJ should make sure that the examination 
report complies with this remand and the 
questions presented in the examination 
request, especially with respect to the 
applicability of examination findings to 
the rating criteria.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  The AOJ should re-adjudicate the 
claim on appeal.  Consideration should 
include the evidence of record submitted 
since the last supplemental statement of 
the case was issued, including reports 
from Dr. B.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

